--------------------------------------------------------------------------------

ESCROW AGREEMENT

          This Agreement is dated as of the ____ day of May, 2009 among Liberty
Star Uranium & Metals Corp., a Nevada corporation (the "Company"), the
Subscribers identified on Schedule A hereto (each a “Subscriber” and
collectively “Subscribers”), and Grushko & Mittman, P.C. (the "Escrow Agent"):

W I T N E S S E T H:

          WHEREAS, the Company and Subscribers have entered into a Subscription
Agreement calling for the sale by the Company to the Subscribers of secured
convertible Notes for an aggregate purchase price of up to $210,000 in the
amounts set forth on Schedule A hereto; and

          WHEREAS, the parties hereto require the Company to deliver the Notes
against payment therefor, with such Notes and the Escrowed Funds to be delivered
to the Escrow Agent, along with the other documents, instruments and payments
hereinafter described, to be held in escrow and released by the Escrow Agent in
accordance with the terms and conditions of this Agreement; and

          WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant
to the terms and conditions of this Agreement;

          NOW THEREFORE, the parties agree as follows:

ARTICLE I

INTERPRETATION

          1.1.      Definitions. Capitalized terms used and not otherwise
defined herein that are defined in the Subscription Agreement shall have the
meanings given to such terms in the Subscription Agreement. Whenever used in
this Agreement, the following terms shall have the following respective
meanings:

                    •      "Agreement" means this Agreement and all amendments
made hereto and thereto by written agreement between the parties;

                    •      “Closing Date” shall have the meaning set forth in
Section 1 of the Subscription Agreement;

                    •      "Escrowed Payment" means an aggregate cash payment of
up to $210,000 which is the Purchase Price;

                    •      “Legal Fees” shall have the meaning set forth in
Section 8(b) of the Subscription Agreement;

                    •      “Legal Opinion” means the original signed legal
opinion referred to in Section 6 of the Subscription Agreement;

                    •      “Lockup Agreement” means the original Lockup
Agreement referred to in Section 9(t) of the Subscription Agreement, executed by
the person identified in Section 9(t) of the Subscription Agreement;

                    •      “Notes” shall have the meaning set forth in the
second recital to the Subscription Agreement;

1

--------------------------------------------------------------------------------

                    •      “Principal Amount” shall mean up to $210,000;

                    •      "Subscription Agreement" means the Subscription
Agreement (and the exhibits and schedules thereto) entered into or to be entered
into by the Company and Subscribers in reference to the sale and purchase of the
Notes;

                    •      “Subsidiary Guaranty” shall have the meaning set
forth in Section 3 of the Subscription Agreement;

                    •      Collectively, Subsidiary Guaranty, Legal Opinion,
Lockup Agreement, Notes, and the executed Subscription Agreement are referred to
as "Company Documents"; and

                    •      Collectively, the Escrowed Payment and the Subscriber
executed Subscription Agreement are referred to as "Subscriber Documents".

          1.2.      Entire Agreement. This Agreement along with the Company
Documents and the Subscriber Documents constitute the entire agreement between
the parties hereto pertaining to the Company Documents and Subscriber Documents
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties. There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.

          1.3.      Extended Meanings. In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders. The word "person" includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.

          1.4.      Waivers and Amendments. This Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by all
parties, or, in the case of a waiver, by the party waiving compliance. Except as
expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.

          1.5.      Headings. The division of this Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

          1.6.      Law Governing this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction. Any action brought
by either party against the other concerning the transactions contemplated by
this Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York. Both parties and the
individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury. The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

2

--------------------------------------------------------------------------------

          1.7.      Specific Enforcement, Consent to Jurisdiction. The Company
and Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injuction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity. Subject to Section 1.6 hereof, each of the Company and Subscriber hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.

ARTICLE II

DELIVERIES TO THE ESCROW AGENT

          2.1.      Company Deliveries. On or before the Closing Date, the
Company shall deliver the Company Documents to the Escrow Agent.

          2.2.      Subscriber Deliveries. On or before the Closing Date, each
Subscriber shall deliver to the Escrow Agent such Subscriber’s portion of the
Purchase Price and the executed Subscription Agreement. The Escrowed Payment
will be delivered pursuant to the following wire transfer instructions:

Citibank, N.A.
1155 6th Avenue
New York, NY 10036
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884

          2.3.      Intention to Create Escrow Over Company Documents and
Subscriber Documents. The Subscriber and Company intend that the Company
Documents and Subscriber Documents shall be held in escrow by the Escrow Agent
pursuant to this Agreement for their benefit as set forth herein.

          2.4.      Escrow Agent to Deliver Company Documents and Subscriber
Documents. The Escrow Agent shall hold and release the Company Documents and
Subscriber Documents only in accordance with the terms and conditions of this
Agreement.

ARTICLE III

RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS

          3.1.      Release of Escrow. Subject to the provisions of Section 4.2,
the Escrow Agent shall release the Company Documents and Subscriber Documents as
follows:

                    (a)      On the Closing Date, the Escrow Agent will
simultaneously release the Company Documents to the Subscriber and release the
Subscriber Documents to the Company except that the Legal Fees will be released
to the Subscribers’ attorneys.

                    (b)      Any funds not used by the Company for the purposes
designated on Schedule 9(e) to the Subscription Agreement shall be returned by
the Company pro rata to the Subscribers based on the principal amount of the
Notes issued to the Subscribers and the Company will receive a like credit for
the amounts so returned to a Subscriber against amounts owed by the Company to
such Subscriber.

3

--------------------------------------------------------------------------------

                    (c)      All funds to be delivered to the Company shall be
delivered pursuant to the wire instructions to be provided in writing by the
Company to the Escrow Agent.

                    (d)      Notwithstanding the above, upon receipt by the
Escrow Agent of joint written instructions ("Joint Instructions") signed by the
Company and the Subscriber, it shall deliver the Company Documents and
Subscriber Documents in accordance with the terms of the Joint Instructions.

                    (e)      Notwithstanding the above, upon receipt by the
Escrow Agent of a final and non-appealable judgment, order, decree or award of a
court of competent jurisdiction (a "Court Order"), the Escrow Agent shall
deliver the Company Documents and Subscriber Documents in accordance with the
Court Order. Any Court Order shall be accompanied by an opinion of counsel for
the party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

          3.2.      Termination Date. If a Closing does not take place prior to
June 1, 2009, then at the request of the Subscribers or the Company, the Escrow
Agent will promptly return the applicable Company Documents to the Company and
return the Subscriber Documents to the Subscribers.

          3.3.      Acknowledgement of Company and Subscriber; Disputes. The
Company and the Subscriber acknowledge that the only terms and conditions upon
which the Company Documents and Subscriber Documents are to be released are set
forth in Sections 3 and 4 of this Agreement. The Company and the Subscriber
reaffirm their agreement to abide by the terms and conditions of this Agreement
with respect to the release of the Company Documents and Subscriber Documents.
Any dispute with respect to the release of the Company Documents and Subscriber
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Company and Subscriber.

ARTICLE IV

CONCERNING THE ESCROW AGENT

          4.1.      Duties and Responsibilities of the Escrow Agent. The Escrow
Agent's duties and responsibilities shall be subject to the following terms and
conditions:

                    (a)      The Subscriber and Company acknowledge and agree
that the Escrow Agent (i) shall not be responsible for or bound by, and shall
not be required to inquire into whether either the Subscriber or Company is
entitled to receipt of the Company Documents and Subscriber Documents pursuant
to, any other agreement or otherwise; (ii) shall be obligated only for the
performance of such duties as are specifically assumed by the Escrow Agent
pursuant to this Agreement; (iii) may rely on and shall be protected in acting
or refraining from acting upon any written notice, instruction, instrument,
statement, request or document furnished to it hereunder and believed by the
Escrow Agent in good faith to be genuine and to have been signed or presented by
the proper person or party, without being required to determine the authenticity
or correctness of any fact stated therein or the propriety or validity or the
service thereof; (iv) may assume that any person believed by the Escrow Agent in
good faith to be authorized to give notice or make any statement or execute any
document in connection with the provisions hereof is so authorized; (v) shall
not be under any duty to give the property held by Escrow Agent hereunder any
greater degree of care than Escrow Agent gives its own similar property; and
(vi) may consult counsel satisfactory to Escrow Agent, the opinion of such
counsel to be full and complete authorization and protection in respect of any
action taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.

                    (b)      The Subscriber and Company acknowledge that the
Escrow Agent is acting solely as a stakeholder at their request and that the
Escrow Agent shall not be liable for any action taken by Escrow Agent in good
faith and believed by Escrow Agent to be authorized or within the rights or
powers conferred upon Escrow Agent by this Agreement. The Subscriber and
Company, jointly and severally, agree to indemnify and

4

--------------------------------------------------------------------------------

hold harmless the Escrow Agent and any of Escrow Agent's partners, employees,
agents and representatives for any action taken or omitted to be taken by Escrow
Agent or any of them hereunder, including the fees of outside counsel and other
costs and expenses of defending itself against any claim or liability under this
Agreement, except in the case of gross negligence or willful misconduct on
Escrow Agent's part committed in its capacity as Escrow Agent under this
Agreement. The Escrow Agent shall owe a duty only to the Subscriber and Company
under this Agreement and to no other person.

                    (c)      The Subscriber and Company jointly and severally
agree to reimburse the Escrow Agent for outside counsel fees, to the extent
authorized hereunder and incurred in connection with the performance of its
duties and responsibilities hereunder.

                    (d)      The Escrow Agent may at any time resign as Escrow
Agent hereunder by giving five (5) days prior written notice of resignation to
the Subscriber and the Company. Prior to the effective date of the resignation
as specified in such notice, the Subscriber and Company will issue to the Escrow
Agent a Joint Instruction authorizing delivery of the Company Documents and
Subscriber Documents to a substitute Escrow Agent selected by the Subscriber and
Company. If no successor Escrow Agent is named by the Subscriber and Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the Company
Documents and Subscriber Documents with the clerk of any such court.

                    (e)      The Escrow Agent does not have and will not have
any interest in the Company Documents and Subscriber Documents, but is serving
only as escrow agent, having only possession thereof. The Escrow Agent shall not
be liable for any loss resulting from the making or retention of any investment
in accordance with this Escrow Agreement.

                    (f)      This Agreement sets forth exclusively the duties of
the Escrow Agent with respect to any and all matters pertinent thereto and no
implied duties or obligations shall be read into this Agreement.

                    (g)      The Escrow Agent shall be permitted to act as
counsel for the Subscribers in any dispute as to the disposition of the Company
Documents and Subscriber Documents, in any other dispute between the Subscriber
and Company, whether or not the Escrow Agent is then holding the Company
Documents and Subscriber Documents and continues to act as the Escrow Agent
hereunder.

                    (h)      The provisions of this Section 4.1 shall survive
the resignation of the Escrow Agent or the termination of this Agreement.

          4.2.      Dispute Resolution: Judgments. Resolution of disputes
arising under this Agreement shall be subject to the following terms and
conditions:

                    (a)      If any dispute shall arise with respect to the
delivery, ownership, right of possession or disposition of the Company Documents
and Subscriber Documents, or if the Escrow Agent shall in good faith be
uncertain as to its duties or rights hereunder, the Escrow Agent shall be
authorized, without liability to anyone, to (i) refrain from taking any action
other than to continue to hold the Company Documents and Subscriber Documents
pending receipt of a Joint Instruction from the Subscriber and Company, or (ii)
deposit the Company Documents and Subscriber Documents with any court of
competent jurisdiction in the State of New York, in which event the Escrow Agent
shall give written notice thereof to the Subscriber and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement. The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents. The Escrow Agent shall have the right to retain counsel if
it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.

5

--------------------------------------------------------------------------------

                    (b)      The Escrow Agent is hereby expressly authorized to
comply with and obey any Court Order. In case the Escrow Agent obeys or complies
with a Court Order, the Escrow Agent shall not be liable to the Subscriber and
Company or to any other person, firm, corporation or entity by reason of such
compliance.

ARTICLE V

GENERAL MATTERS

          5.1.      Termination. This escrow shall terminate upon the release of
all of the Company Documents and Subscriber Documents or at any time upon the
agreement in writing of the Subscriber and Company.

          5.2.      Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

(a)           If to the Company, to:

Liberty Star Uranium & Metals Corp.
5610 E. Sutler Lane
Tucson, Arizona 85712
Attn: James A. Briscoe, President
Fax: (520) 844-1118

With a copy by telecopier only to:

Clark Wilson LLP
800-885 West Georgia Street
Vancouver, B.C. Canada
Attn: Bernard Pinsky, Esq.
Fax: (604) 687-6314

(b)           If to the Subscribers, to: the addresses and fax numbers listed on
Schedule A hereto

               With a copy by facsimile only to:

Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: 212-697-3575

(c)           If to the Escrow Agent, to:

6

--------------------------------------------------------------------------------

Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: 212-697-3575

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.

          5.3.      Interest. The Escrowed Payment shall not be held in an
interest bearing account nor will interest be payable in connection therewith.
In the event the Escrowed Payment is deposited in an interest bearing account,
each Subscriber shall be entitled to receive its pro rata portion of any accrued
interest thereon, but only if the Escrow Agent receives from such Subscriber the
Subscriber’s United States taxpayer identification number and other requested
information and forms.

          5.4.      Assignment; Binding Agreement. Neither this Agreement nor
any right or obligation hereunder shall be assignable by any party without the
prior written consent of the other parties hereto. This Agreement shall enure to
the benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.

          5.5.      Invalidity. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

          5.6.      Counterparts/Execution. This Agreement may be executed in
any number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.

7

--------------------------------------------------------------------------------

          5.7.      Agreement. Each of the undersigned states that he has read
the foregoing Escrow Agreement and understands and agrees to it.

LIBERTY STAR URANIUM & METALS CORP.
the “Company”


By:___________________________________


“SUBSCRIBERS”

      ALPHA CAPITAL ANSTALT   HARBORVIEW MASTER FUND L.P.                  
PLATINUM PARTNERS LONG TERM   BRIDGEPOINTE MASTER FUND, LTD. GROWTH VI          
          BRIO CAPITAL LP   IROQUOIS MASTER FUND LTD.                   DOUBLE U
MASTER FUND LP                     ESCROW AGENT           GRUSHKO & MITTMAN,
P.C.

8

--------------------------------------------------------------------------------

SCHEDULE A TO FUNDS ESCROW AGREEMENT

SUBSCRIBERS
ESCROWED PAYMENT
(PURCHASE PRICE) ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196 $91,658.00



HARBORVIEW MASTER FUND L.P.
Harbor House, 2nd Floor
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771 $22,185.00



PLATINUM PARTNERS LONG TERM GROWTH VI
152 West 57th Street
New York, NY 10019
Attn: Mark Nordlicht
Fax: (212) $34,561.00



BRIDGEPOINTE MASTER FUND, LTD.
1120 Sanctuary Parkway-Suite 325
Alpharetta, GA 30004
Fax: (770) 777-5844 $39,331.00


BRIO CAPITAL LP
401 E. 34th St.-Suite South 33C
New York, NY 10016
Fax: (646) 390-2158 $8,324.00


DOUBLE U MASTER FUND LP
Harbour House,
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771 $7,008.00



IROQUOIS MASTER FUND LTD.
c/o Iroquois Capital Management, LLC
641 Lexington Avenue, 26th Floor
New York, NY 10022
Fax: (212) 207-3452 $6,932.00





9

--------------------------------------------------------------------------------